Case: 14-11792   Date Filed: 05/12/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11792
                       ________________________

                        Agency No. A070-908-554

HUI WEI ZHENG,

                                                             Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.




                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________


                              (May 12, 2015)


Before ED CARNES, Chief Judge, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 14-11792   Date Filed: 05/12/2015   Page: 2 of 3


      Hui Wei Zheng petitions for review of the Board of Immigration Appeals’

(BIA) denial of his motion to reopen removal proceedings. Zheng moved to

reopen his removal proceedings based on his claim that China’s country conditions

have changed with respect to stricter and coercive enforcement of the country’s

population control policy. Zheng contends the BIA abused its discretion by not

giving full, reasoned consideration to his evidence of changed country conditions,

including the 2009, 2010, and 2013 annual reports from the Congressional-

Executive Commission on China (CECC Reports).

      We review the denial of a motion to reopen for an abuse of discretion.

Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008). “Our

review is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Id. (quotation omitted).

      The BIA did not rely on the 2009, 2010, and 2013 CECC Reports submitted

by Zheng because the Reports were “incomplete, missing over 200-300 pages

each.” The BIA stated it could not “rely on such incomplete reports, as the portion

provided may be qualified or otherwise affected by statements made in missing

sections of the reports.”

      First, as to the 2013 CECC Report, the BIA’s statement is incorrect. A

review of the record shows that the 2013 CECC Report was filed in its entirety.


                                         2
              Case: 14-11792     Date Filed: 05/12/2015    Page: 3 of 3


Second, while it is correct that Zheng filed only excerpts of the 2009 and 2010

CECC Reports, a review of the record shows that Zheng included the portions

relevant to his claim. Zheng included the Table of Contents from both the 2009

and 2010 Reports, and they show that he included the entire sections on Population

Planning and Status of Women from both Reports, along with the relevant

endnotes. The exclusion of the 2009, 2010, and 2013 CECC Reports was arbitrary

and capricious, and, as such, the BIA abused its discretion by failing to consider all

of Zheng’s relevant evidence. See Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1258

(11th Cir. 2009) (holding the BIA abused its discretion in denying a motion to

reopen when it “overlooked, or, inexplicably discounted” evidence).

      Accordingly, we grant Zheng’s petition for review and remand the case for

further consideration of Zheng’s evidence. We express no opinion on the BIA’s

treatment of the evidence contained in the CECC Reports on remand. We decide

only the Reports are potentially relevant to his motion to reopen and the Reports

were excluded for an erroneous reason.

      PETITION GRANTED.




                                          3